PRECEDENTIAL

        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                            _____________

                                       No. 16-3791
                                      _____________

              ALPHA PAINTING & CONSTRUCTION COMPANY, INC.

                                             v.

     DELAWARE RIVER PORT AUTHORITY OF THE COMMONWEALTH OF
           PENNSYLVANIA AND THE STATE OF NEW JERSEY,
                                       Appellant

                     On Appeal from the United States District Court
                             for the District of New Jersey
                          (District Court No.: 1-16-cv-05141)

                             ORDER AMENDING OPINION

 It has come to the Clerk’s attention that John M. Elliot, Esq. was incorrectly identified as
the attorney who argued on behalf of Appellant Delaware River Port Authority of the
Commonwealth of Pennsylvania as Thomas J. Elliott, Esq. was the arguing attorney. It is
hereby O R D E R E D that the opinion filed on April 6, 2017 is amended as follows:

John M. Elliott, Esq.
Bruce W. Kauffman, Esq.
Thomas J. Elliott, Esq. [ARGUED]
Stewart J. Greenleaf, Jr., Esq.
Elliot Greenleaf, P.C.
925 Harvest Drive Suite 300 Blue Bell, PA 19422
Counsel for Appellant Delaware River Port Authority of the Commonwealth of
Pennsylvania & the State of New Jersey

For the Court,


Marcia M. Waldron, Clerk
Date: April 26, 2017